HOUGH, District Judge.
It cannot, I think, be doubted that an inchoate right of dower is not a lien, nor an estate nor an interest in land; yet it is declared to be a substantial right, possessing in contemplation of law many of the incidents of property. The only incident which need be considered upon this motion is that it is capable of extinguishment at the instance of the wife and in favor of her-husband, assignee, or transferees.
The husband’s trustees in bankruptcy are undoubtedly in a position to receive such extinguishment, and Mrs. Acretelli has by her letter, of February 3d agreed to.extinguish at a stated price. She has, therefore, consented that her bankrupt husband’s real estate be sold free from her inchoate right of dower, and it was held in Savage v. Savage, 15 Am. Bankr. Rep. 599, 141 Fed. 346, 72 C. C. A. 494, 3 L. R. A. (N. S.) 923, that the right to make such a sale inhered in the bankruptcy court upon the wife’s consent. The right to make the sale presupposes the power to compel it (the consent once given).
On the authority of the case cited, therefore, the motion will be granted.